Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 depends from claim 16, which is cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. – hereinafter Pham (US 10,897,637) in view of Lo et al. – hereinafter Lo (US 2015/0269629).

As per claim 1, Pham discloses a method for processing of media data for playback, wherein the method includes the steps of:
fetching, by a web proxy, from two or more media servers, two or more streams of media data and respective media manifest files, wherein each media manifest file includes including metadata information relating to the corresponding fetched media data,  (Col 13 line 55 – Col 14 line 24;  The process 800 may include receiving a 
and merging, by the web proxy, two or more streams of media data into a single stream of the-media data (Col 18 line 33 – Col 19 line 10; n embodiments, the synchronization module 1030 may be configured to combine or merge audio and chat streams that are associated with the received content streams as well as reduce the volume of the less relevant chat streams and audio streams as described herein).
(b)  modifying, by said web proxy, the content of the-at least one media manifest file and/or the content of the merged media data; and (Col 8 lines 12-44;  In embodiments, the content highlights may be generated and provided as a separate content stream to a user device, with a modified manifest file, based on user engagement metrics for a particular time period in the content streams 302 and 304. For example, a highlight content stream may be generated based on a spike in user engagement for a particular time segment of a content stream as it indicates a high level of excitement which a user may wish to view in a replay or highlight content stream)
(c) providing, by said web proxy, the at least one media manifest file and the merged media data as modified in step (b) to a media retrieval element for receiving and processing the at least one media manifest file and the merged media data for decoding or playback, (Col 13 line 54 – Col 14 line 24; The process 800 may include transmitting, to a content viewing computer, the plurality of content streams, the modified manifest files, and instructions for synchronizing playback of the plurality of content streams in a user interface for the event at 810.; Fig. 8: item 810) 	While Pham discloses that a service provider computer, equated as the web proxy, may 
Lo discloses wherein a localhost address is assigned to the web proxy and the web proxy acts as a server for said media retrieval element. ([0078] FIG. 2 is a block diagram illustrating an example set of components of retrieval unit 52 of FIG. 1 in greater detail. In this example, retrieval unit 52 includes eMBMS middleware unit 100, DASH client 110, and media application 112.; [0079] eMBMS middleware unit 100 further includes eMBMS reception unit 106, cache 104, and proxy server 102.; [0081]; These hyperlinks may include a localhost address prefix corresponding to client device 40 (e.g., 127.0.0.1 for IPv4). In this manner, DASH client 110 may request segments from proxy server 102 using HTTP GET or partial GET requests. For example, for a segment available from link http://127.0.0.1/rep1/seg3, DASH client 110 may construct an HTTP GET request that includes a request for http://127.0.0.1/rep1/seg3, and submit the request to proxy server 102.)
It would have been obvious before the effective filing date of the invention for the teachings of Pham to be modified so that the service provider computer is implemented in a virtual machine and separate entity from the media retrieval unit of the client which accesses the streams and for the service provider computer to be assigned a linklocal address (127.0.0.1) to access the service provider computer acting as a web proxy for the client.  The combination of prior art elements would have yielded predictable results of allowing faster speeds while loading the requested streaming media.  

As per claim 6, Pham / Lo disclose  the method according to claim 1.  Pham discloses wherein the method further includes analyzing the merged media data by said web proxy (Col 5 lines 27-49; In accordance with at least one embodiment, the synchronization service provider 
and wherein modifying the content of the at least one media manifest file is based on a result of the analysis. (Col 12 line 46 – Col 13 line 3; the synchronization service provider computers 708 may associate the content streams at 718 based on the association indication 716. The synchronization service provider computers 708 may modify the manifest files at 720 for content streams 704 and 716 and generate synchronization instructions for a user interface consuming both content streams at 722.)

As per claim 9, Pham / Lo disclose the method according to claim 1, and Pham discloses wherein modifying the content of the at least one media manifest file includes rewriting the at least one media manifest file. (Col 5 lines 27-49; In accordance with at least one embodiment, the synchronization service provider computers 102 may modify 124 the received manifest files 120 to include the reference time information 122 for use by the user device 110 to synchronize one or more incoming streams of content from streaming devices 104, 106, and 108)

As per claims 15 and 20, please see the discussion under claim 1 as similar logic applies.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 10,897,637) / Lo (US 2015/0269629) further in view of Phillips et al. – hereinafter Phillips (US RE47612)


Phillips initiated by a play call from a media player application to the media retrieval element. (Col 4 lines 15-40; In particular, the input interface 116 is configured to receive a request 122 from the client 102 to play a content stream 124 (step 1). The segmenting unit 112 is configured to receive the content stream 124 from the content provider 104 (e.g., broadcast network 104, VOD provider 104, content store 104) (step 2). The content stream 124 has advertising markers 125 (e.g., SCTE 35s 125) embedded therein which indicate where advertisements are to be placed in the resulting content stream 124′; Col 7 line 13-18; . 4. The advertisement decision campaign management system 110 queries the user demographic information database 304 to find out the demographics of the requesting client 102a. 5. The streaming server 106 sends the resulting manifest 132 (metadata file 132) to the requesting client 102a. 6.)
It would have been obvious before the effective filing date of the invention for the teachings of Pham / Lo to be modified so that the web proxy or virtual machines of Pham / Lo which performs the retrieval of multiple streams and manifest files is initiated by a play-back by the retrieval unit on a client device as taught by Phillips.  The motivation would have been to allow  providers (both of VOD and broadcast) to use existing infrastructure (such as targeted ad systems) to populate advertisements in near real time. (Phillips, Col 9 lines 30-55)

Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 10,897,637) / Lo (US 2015/0269629) further in view of Yamagishi et al. – hereinafter Yamagishi (US 2018/0053217)

As per claim 3, Pham / Lo disclose the method according to claim 1.  The combined teachings of Pham / Lo fail to teach wherein the web proxy is implemented in JavaScript. 
Yamagishi discloses wherein the web proxy is implemented in JavaScript (Further, since the service worker (SW) is provided in JavaScript (registered trademark), ([0542]; proxy cache) utilizing service worker (SW) [0773] As described hereinabove with reference to FIGS. 30 to 32, the service worker (SW: Service Worker) is a program that executes an application (=application program) executed by the reception apparatus (client) 30, an acquisition process of a data file or the like utilized upon execution of the application, a storage process into the storage unit (cache), an updating process, a deletion process and so forth. In particular, the service worker is configured, for example, from JavaScript (registered trademark).)
It would have been obvious before the effective filing date of the invention for the teachings of Pham / Lo to be modified so that the web proxy is implemented in Service Worker which is configured from JavaScript as taught by Yamagishi.  The combination of prior art elements would have been to improve performance and enable offline access to cached content.  

As per claim 4, Pham / Lo / Yamagishi disclose the method according to claim 3.  Yamagishi discloses wherein a ServiceWorker concept is used to implement the web proxy. ([0542]; proxy cache) utilizing service worker (SW) [0773] As described hereinabove with reference to FIGS. 30 to 32, the service worker (SW: Service Worker) is a program that executes an application (=application program) executed by the reception apparatus (client) 30, an acquisition process of a data file or the like utilized upon execution of the application, a storage process into the storage unit (cache), an updating process, a deletion process and so forth. In particular, the service worker is configured, for example, from JavaScript (registered trademark).)

As per claim 17, Pham / Lo disclose the apparatus according to claim 16.  The combined teachings of Pham / Lo fail to disclose the one or more processors are further configured to interpret and execute JavaScript, and wherein the downloaded elements are implemented in JavaScript.  
Yamagishi discloses further comprising the one or more processors are further configured to interpret and execute JavaScript, and wherein the downloaded elements are implemented in JavaScript.  ([0542]; proxy cache) utilizing service worker (SW) [0773] As described hereinabove with reference to FIGS. 30 to 32, the service worker (SW: Service Worker) is a program that executes an application (=application program) executed by the reception apparatus (client) 30, an acquisition process of a data file or the like utilized upon execution of the application, a storage process into the storage unit (cache), an updating process, a deletion process and so forth. In particular, the service worker is configured, for example, from JavaScript (registered trademark).; [0815] It is to be noted that, among the components described above, (e) the browser cache that is a component of the reception apparatus and (f) the browser program (script) execution unit that is a component of the reception apparatus are the management cache and the execution unit of the service worker (SW) described above.)
It would have been obvious before the effective filing date of the invention for the combined teachings of Pham /Lo to be modified to teach that the browser used to request the media streams interprets and executes a JavaScript language as taught by Yamagishi.  The combination of prior art elements would have been to improve performance and reduce delays while accessing streaming media. 

5 is rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 10,897,637) / Lo (US 2015/0269629) further in view of Zane et al. – hereinafter Zane (US 2017/0171341)

As per claim 5, Pham / Lo disclose the method according to claim 2.   The combined teachings of Pham / Lo fail to teach wherein the web proxy is part of the media player application.  
Zane discloses wherein the web proxy is part of the media player application.  ([0084]; various alternative arrangements of hardware, firmware and software can be utilized to implement a proxy server on a media player or other type of client device.)
It would have been obvious for the combination of teachings of Pham / Lo to be modified so that proxy server or intermediary located on the client device is part of the media player as taught by Zane as this would have shown advantages of reducing latency while streaming the video content. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 10,897,637) / Lo (US 2015/0269629) further in view of Wei et al. hereinafter Wei (US 2016/0134900)


As per claim 7, Pham / Lo / disclose the method according to claim 6.  Pham discloses wherein analyzing the merged media data includes reading and/or fragmenting the merged media data.  ( Col 5 lines 27-49; In accordance with at least one embodiment, the synchronization service provider computers 102 may analyze the content (114, 116, and 118) from streaming devices 104, 106, and 108 to identify a synchronization indicator associated with 
The combination of teachings of Pham / Lo fail  to disclose modifying the content of the at least one media manifest file includes auto-generating a-at least one new media manifest file and replacing the fetched at least one media manifest file by the at least one new media manifest file. 
Wei discloses wherein modifying the content of the at least one media manifest file includes auto-generating at least one new media manifest file and replacing the fetched at least one media manifest file by the at least one new media manifest file. ([0120] Further, preferably, when the proxy server performs an operation of inserting an advertisement into the streaming media requested by the terminal, the proxy server may further directly acquire advertisement server information, where the advertisement server information includes a link address URL of the advertisement server. The proxy server may acquire the advertisement server information by using the pre-configured advertisement server information, and add the advertisement server information to the first attribute file to generate the second attribute file of the new streaming media.; [0121]; The proxy server may add the advertisement server information to a header field in the media reply, for example, an extended HTTP header field. For example, a procedure for adding the URL of the advertisement server is as follows: [0122] HTTP/1.1 200 OKProxy-Connection: Keep-AliveConnection: Keep-AliveContent-Length: 90710Via: 1.1 SZXISA04-INDate: Mon, 16 May 2013 03:23:53 GMTContent-Type: video/mp4ETag: "32a773167f06703" Server: Microsoft-IIS/7.5 IISMS/4.0Ad-Sever: http://AdServer.vast.tag [0123] Pragma: IISMS/4.0, IIS Media Services by MicrosoftCache-Control: max-age=7200; [0124] S102: The proxy server returns the second attribute file to the terminal, and controls, according to the second attribute file, the terminal to play the new streaming media; 0125] In a specific 
	It would have been obvious before the effective filing date of the invention for the teachings of Swaminathan / Lo to be modified so that the proxy server modifies the manifest or mpd file by generating a second attribute file, which replaces the first attribute file, and sends the second file back to the streaming media player based on the analysis of the merged media file as taught by Wei.  This would ensure that a user smoothly browses streaming media, and provide a user-friendly advertisement service for the user. (Wei, [0006])
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 10,897,637) / Lo (US 2015/0269629) further in view of Yamagish – Yamagishi2 (US 2016/0315987) 

As per claim 8, Pham / Lo disclose the method according to claim 1.  The combination of teachings of Pham / Lo fails to disclose wherein modifying the content of the merged media data includes editing information on a media initialization segment, wherein said media initialization segment contains information required for the initialization of a decoder.  Yamagishi2 discloses merged media data includes editing information on a media initialization segment, wherein said media initialization segment contains information required for the initialization of a decoder ([0125]; An (a) initialization segment (Initialization Segment) is a segment that stores initialization data such as setting information required in performing content reproduction, including the decoder settings in the reception device 30 and the like.)
It would have been obvious before the effective filing date of invention for the teachings of Pham / Lo to be modified so that the merged media data includes editing information for the media initialization segment required for the decoder of the playback device as taught by .  

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 10,897,637) / Lo (US 2015/0269629) further in view of Swaminathan (US 2014/0040026)

As per claim 10, Pham / Lo disclose the method according to claim 1.  The combination of teachings of Pham / Lo fail to teach wherein the at least one media manifest file includes information linking portion of the merged media data to one or more personalization settings.  
Swaminathan discloses wherein the media manifest file includes information linking portions of the media data to one or more personalization settings. ([0035] After the manifest handler module 200a illustrated in FIG. 2 determines or obtains the one or more advertisement URLs associated with user-customized advertisements, the manifest handler module 200a replaces the advertisement markers included in the manifest file with the advertisement URLs.)	It would have been obvious before the effective filing date of the invention for the combination of teachings of Pham / Lo to be modified so that the manifest file that includes the portion of the merged media data is linked to one or more personalization settings which relate to the user-customized advertisements as taught by Swaminathan.  This would have resulted in advantages of the online stores connecting with potential customers in an efficient manner.  
As per claim 11, Pham / Lo / Swaminathan disclose the method according to claim 10.  Swaminathan discloses wherein modifying the content of the at least one media manifest file is based on a selection of the one or more personalization settings. ([0047]; Thus, the ads are better customized for the user, since they are selected based on the most recent information regarding user preferences, device geo-location, advertisement playback history, advertising 
As per claim 12, Pham / Lo / Swaminathan disclose the method according to claim 11.  Swaminathan discloses wherein the personalization settings include one or more of a setting relating to language, a setting relating to personalized advertising, a setting relating to content-specific commentary, a setting relating to audio description for visually-impaired, a setting relating to other accessibility related features, and a setting relating to balancing of dialogue versus non-dialogue audio. ([0047]; Thus, the ads are better customized for the user, since they are selected based on the most recent information regarding user preferences, device geo-location, advertisement playback history, advertising targets, etc.)
As per claim 13, Pham / Lo / Swaminathan disclose the method according to claim 12.  Swaminathan discloses wherein the selection of the one or more personalization settings is based on a user input. ([0030] For example, the client device 200 may store user preference information in user preference information database 200c. The user preference information may include metadata and keywords describing various preferences, interests, etc. of the user. The determination module 200d of the client device 200 may collect such keywords and metadata based on various user input, and store it in the user preference information database 200c. Such user input includes personal user information, user internet search history, user internet browser history (e.g., cookies, caches, etc.), user responses to questionnaires or surveys, analysis of user profile information on social networking website, and so on.)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 10,897,7637) / Lo (US 2015/0269629) further in view of Stockhammer (US 2017/0156015)


Stockhammer discloses wherein the media data is present in MPEG-H Audio format or AC-4 format. ([0237]; receiving audio data includes an audio decoder implemented using digital logic circuitry and configured to decode audio data conforming to MPEG-H or AC-4 part 2)	It would have been obvious before the effective filing date of the invention for the combined teachings of Pham / Lo to be modified so that the media data from the stream is in a MPEG-H or AC-4 format.  The advantages of using the MPEG-H or AC-4 format would have been yielded predictable results of allowing the media to be tailored to individual preference and needs, which results in improving the user’s experience. 

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 


/Chirag R Patel/
Primary Examiner, Art Unit 2454